Mr. Justice Scott delivered the opinion of the Court: The bill in this case was brought by certain tax-payers and residents of the town of Santa Anna, and sets forth that the Auditor of Public Accounts, and the county authorities of DeWitt county, in which the town of Santa Anna is situated, have annually caused taxes to be levied and collected on the taxable property of the town, to pay interest falling due on bonds issued by the town in payment of a subscription made to the capital stock of the Danville, Urbana, Bloomington and Pekin Railroad Company. The subscription to the capital stock of the railroad company was voted at a town meeting held by the voters of the town, at a time when, it is alleged, there was no law that authorized the voters to hold an election to make such a subscription, and that for want of such authority the bonds afterwards issued in payment of such subscription are absolutely null and void. It seems that for the year 1876 a tax, in the aggregate of $5500, was levied on the taxable property of the town for the payment of the interest on the bonds of the town. It is alleged a part of this tax had been collected and was in the hands of the State Treasurer; that another part was collected, but was in the hands of the treasurer of DeWitt county, and that the residue was uncollected. The prayer of the bill was for an injunction restraining the State Treasurer from paying the bonds or interest, and the county treasurer and town treasurer from paying over money in their hands to the State Treasurer, and from making any further collection of such taxes; that the State Treasurer and other officers be required to pay over the money in their hands to the corporate authorities of the town of Santa Anna, or to persons having paid the same, and that the bonds and coupons be brought into court and cancelled. The bill was dismissed as to the Indianapolis, Bloomington and Western Railroad Company, and as to unknown owners of the bonds, and afterwards a decree pro confesso was rendered by the court, conforming substantially with the prayer of the bill, and it appears from a supplemental order the. original decree was performed by the State and local officers against whom it was rendered, except that part of the decree that directs the repayment of the taxes to the persons from whom they were collected. The case was heard in the Appellate Court on a writ of error sued out by Edward Butz, State Treasurer, and J. C. Smith, his successor in office, Thomas B. Needles, Auditor of Public Accounts, and William Gambrill, county treasurer of DeWitt county, where the decree of, the circuit court was affirmed. The same parties bring the case to this court, on error. It is conceded by counsel for plaintiffs in error, that, for the purposes of the argument made in this court, the taxation out of which the fund in contention arose was illegal, and that previous to its payment it might have been successfully enjoined on the ground the tax was illegal. The point made, and the only one pressed on the attention of the court, is whether a person who has voluntarily paid an illegal tax can afterwards recover it back. That, it seems to us, is a question in which these plaintiffs in error have no interest, and whether the decree of the court that directed the repayment of the taxes collected was proper or not, does not concern them. No decree was rendered that in any manner affected them in that respect, nor was there any decree against them for costs, of which they could complain. As officers of the law they are enjoined from levying and collecting a tax conceded to be illegal, and of that these officers have no right to complain, nor, indeed, has any one else. On the hypothesis the bonds issued by the town to the railroad company were issued without authority of law, neither the State nor the local officers have authority to cause a tax to be levied for the payment of the principal or interest of such bonds, and they may be enjoined from attempting to do so. Welch v. Post, 99 Ill. 471. Without determining whether this decree is warranted by law in every respect, it clearly contains nothing of which the present plaintiffs in error can complain, and the decree as to them will be affirmed. Decree affirmed.